                           UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Neo Ivy Capital Management LLC, et al.,              Case No. 18-mc-94 (SRN/DTS)

                     Plaintiffs,

v.                                                   ORDER

Savvysherpa LLC, et al.,

                     Defendants.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated March 8, 2019. No objections have

been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.     The Report and Recommendation of the Magistrate Judge [Document No.

26] is ADOPTED.

       2.     Plaintiffs’ motion to compel compliance with their subpoenas [Document

No. 16] is granted in part and denied in part as follows:

              a.     Request Nos. 1 through 3: Defendants shall produce all documents

on or before March 15, 2019.
              b.     Request No. 4: Defendants shall search for and produce all internal

communications and documents in which non-party Yinglong Guo (“Guo”) or Defendants

discuss, compare, or contrast the work Guo has performed for Savvysherpa LLC

(“Savvysherpa”) or UnitedHealth Group with his prior work for Neo Ivy Capital

Management LLC (“Neo Ivy”).

              c.     Request No. 5: Defendants shall produce all documents reflecting

Savvysherpa’s and Optum Ventures’ investment in (or consideration of investment in)

specific companies during the period July 2017 to December 2017 as identified by

Plaintiffs. Plaintiffs shall supply a list of Neo Ivy’s investment targets to Defendants within

one week from the date of this order. Defendants must respond to that list within one week.

              d.     Request No. 6: This request is denied.

              e.     Request No. 7: This request is denied.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 29, 2019                              s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                              2
